Case 1:19-cv-12594-ADB Document1 Filed 12/26/19 Page 1 of11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
IN GLERAS UrriUE

UNITED ; STATES DISTRICT COURT

708 nre 7
iy P i 3 °

‘for the

e noth
Us |

uit of MASSACHUSETTS

 

« Mtl

Lal
:

WOT OF ba Pic. Division

Case No.

 

me = ‘ (to be filled in by the Clerk’s Office)
CurillLAbWMe TABIA
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
=-V=
ToBbLyous Ge E FELD UR. Fa Boston )
Sue ERT Ue 3 zr (&c40 Su PED iIMTEN NEW )
OBERT -
rR’ (rt cS “NE ae E(x. c. E Lia Sony? Ly Mo ute)
Deindnd
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Nee Ne ee ee ee ee ee ee ee ee ee ee ee ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerms resulting from public access to
electronic court files. Under this rule, papers filed with the court should mot contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor, or a complete financial account
number. A filing miay include only: the last four digits of a social security number, the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 11
Case 1:19-cv-12594-ADB Document1 Filed 12/26/19 Page 2 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
I. The Parties to This Complaint

A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name Gurl ame TABI
All other names by which
you have been known: nla
i aries AAC EL
Current Institution BRistol COUNTY SHEREE'S OF FICE
ase UDO CAUNCE CORNED BORD
mM. NAOT Moi tit MAP o214 |
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if inown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

 

 

 

 

 

 

Defendant No.1 -*:2-7-° 20.  LT. nel ee
Name Todd Lyons
Job or Title (if known) Lice Fier\ Neectne ( PocTton)
Shield Number UN KOA
Employer DHS
Address 1D00 MSTRicT ANE.
BURLIMG TION MAK OlSo4
City State Zip Code

[individual capacity [X] Official capacity

 

 

 

 

 

 

Defendant No. 2

Name CTEVEN SOUZA

Job or Title (# known) SueeR  miTeEabEnt pe Barish Comnity
Shield Number Unt eAtpwial
Employer AASTOL CoumTy CHERIEFG OFFicE
Address Op tARUNCE COPMNEe® Doe&d.

AL. SAR TMoUuTes bLA Olu
City State Zip Code

[| Individual capacity Official capacity

Page 2 of 11
Case 1:19-cv-12594-ADB Document1 Filed 12/26/19 Page 3 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

 

 

 

 

 

 

 

 

 

Defendant No. 3
Name DMITONE MARU
Job or Title (if known) Sep PEO INTENNENT Fee Ply Mott Co Unt TY
Shield Number Api Kno uw) Aj
Employer Piss or Tet COUNTY Site RA FES oF FICE
Address 24, LonGc Pont RoAN
Ply MouTit Ua ©2260
; City State Zip Code
[| Individual capacity Official capacity
Defendant No. 4
Name RoRBERTUsaNe ice
Job or Title (if known) ECE blviSon FoR BLY LdaTe Cpe KITY
Shield Number UAL CALS DAL
Employer Lt
Address io NEw) ENGtand ExeEcuTive PARM
Bua@lime Tar —MA OAC OA
City State Zip Code

[_|Individual capacity [XX] Official capacity

i. Basis for Jurisdiction
Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v_ Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[X] Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)
B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

AST FED. CONST. AMENDC FREEDOM oF RELL QiON)
Cc

  

- Poa Conse i couese
TH Feb. CONG. WE oS Ce eke iT OBSTRUCT hoe fene - ome gs
ETH FEb. CONG nd.( > OBSTRUCT NUE Cease OF Fyckiad)

Ett Feb. Const AvMed - CCRUEL and WHS UAL RPuntSsements
(UTHEED. Conic. AMEND (Rue BROCESS)

Cc. Plaintiffs sumg under Bivens may only recover for the violation of certain constitutional rights. If you

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Case 1:19-cv-12594-ADB Document1 Filed 12/26/19 Page 4 of11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

OL

ooowo

@- IST Fen- CONST. AMENL.(FREEdoM OF RELIGION)
METH Feb. Const. Amend- LEoNSPi BAT Oni To OBTLUCT QUE COURSE

@_BTK FED. Condi. PP MEND. CCRUEL ANB UMSLPL PERS KMENT)
@-iaH Febd- const KMENL. Cbue PROCESS)

oF Jas a ce)

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local Jaw. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.
@M- Lwas DEYLY OPPRESSED By LT. Co? PENRATH ON BASIS ON My RELIGION.
(2 -L.CE TINT ECFELES WITH My ACCESS To STATE TAIRL COURT
‘> = cue WAS MPLICiO US eects CAG ren BY LNs CoPPENnBerdk is RETRLI ATION
G@--é y WUE VRecess RiGut WAS wWiolkTeS ro ECR oF BRISTOL Ciuisliy .

Prisoner Status
Indicate whether you are a prisoner or other confined person as follows (check all that apply):
[| Pretrial detainee

Civilly committed detamee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim ma separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

KIA

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

PLY Moutit County SHERIEE'S OFFICE,

Page 4of 11
Case 1:19-cv-12594-ADB Document1 Filed 12/26/19 Page 5 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise fo your claim(s) occur?
(TD — DuBRinS My Whole LETENTICALE NAS DPRRESS FOR MY RELA Gied GAIT 2 o2| n\
(Q~- Com PiReTionN To OBTRUCT TRSTic!| &y bus ice te ziprXe wherand Dekober)
@-Marr«cicushy and CUEFEDIN QETRLI TION BY LT, We RPENRATH(OL-eS~ 19)

@—b e (=SS Tics t2 fo tig
D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)

(QH-dueing bay Whelé DETENTION FE WAS BEING CPPRESS By LT. COtPEN DATH ECAR PRayinG
& RMD BELPING MY FeLLow CRISTIMS -
(DWC LE ComelWWEdBTo PREVENT ME FoR APPEARING ini STATES TAL COURT aYQice

    
 

Oat WAS MALL CLOUSLY han CUTER BY LZ coRRPEN RAT IN RETALIAT CU FOR WRITING
GMEV ANCES AGAINST RIM,

@-z WAS wihonGrulty CLASSLEIED KNB ATWIGKER Level Oy TL.c.€ coFFIClAts,

 

VY. ‘Injuries
If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.
G@) DAMAGED NECVES pai My WIDGeT WRIST Cut pA My RIGHT wiRiST,
BAND AIK ARPLIED.
VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

b IDO.pA0.Odd.0n Fok Money DAMAGE cai TERIINATE THE 1. CE ContR act
TOR PROTK FACULTIES CPLy bout and BRISTOL COUNTY SHERI ETS OFFICES -

Page 5 of 11
Case 1:19-cv-12594-ADB Document1 Filed 12/26/19 Page 6 of 11
Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VUL Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e{a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

K] Yes
[ ] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

ECE

Poy MOUTHY County SHERIEES of

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance

[x] Yes
[| No

[ | Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[x] Yes
[| No

[| Do not know

QO ge Hye WHIM, — paend-C CRUEL OF UNUSUAL PUNISHMENT

~ QT Feb. Const: ;
(Q GBT Fed. Const. Muend. CFREEtON oF RELGION)
GO Cw Tah. COAST AUEND.( ConstRTET cons p( Paty To OBSTRUCT Juctin)
@-—_LuTh Fed. Const, AMenubd-C hue PROCESS) :

 

Page 6 of 11
Case 1:19-cv-12594-ADB Document1 Filed 12/26/19 Page 7 of 11

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D.

_, 2. What did you claim in your grievance?

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

NX] Yes
[ | No

If no, did you file a grievance about the events described im this complaint at any other jail, prison, or
other correctional facility?

[| Yes
Xx] No

If you did file a grievance:

1. Where did you file the grievance?

(D-IST REd. CONST. AMEND. AT PLY Mout COUNTY SHEUFTS OF MCE
(D.. 6TH Fad. Const. PUEND: AT BRESTOL COUNTY SKEET 'S OFFICE
(D—BiIK Feb. Const. PMEND-AT BLY Mout * CounTy SHEMIETSS OF FILE

@® ~ iutit Fen. (pnist. PHENA AT Ply MouTit AAS BRISTOL COuAaTy SHER FEY OF HCeS

a ne ~.

O- FREEdor oF RELIGION-CRiyHouTA Cou
3 UMEETTERED A CLES To THE COURT ANID LEGAL RESOURCES (PLY MouTe e7)
@_ FRILARE To PROTECT AnD CRUEL ANID UNSUAL PuRISEEMERNT (PLYMOUTH
(P-CLASsi CI CATION (Evel AN Nouale TED ene ty (PRiSToL COUNTY )

NiTY SKE RIES OFFICE

3. What was the result, if any?

No RPE PLIES

 

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process. )

LT NEVER RECiIEVEN AY ANSWERS EPpy RoTH EAtiliTw@es

i

Page 7 of 11
Case 1:19-cv-12594-ADB Document1 Filed 12/26/19 Page 8 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

FE, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

m/e

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

nil

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

O- en FED. Const. AMEND Geiance File py e- Grievance ELE (aa A LEN i.)
(D— Sie Te Feb. Const. MMESDGRIEVAN CE EILEL AND INFORMED T.-CE CFCS)
(>- E1ETH FED. Const kKMeGUD(GALEVANTE FILED AND (NECRMHERT.CE OF CLs)

(Note: You may attach ‘as exhibits to this complaint any documents related to the exhaustion of your’ =
administrative remedies.)

 

VIL. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
L] Yes
xX] No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 1:19-cv-12594-ADB Document1 Filed 12/26/19 Page 9 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

|] Yes
Nd No

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (ff there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintifi{s) a / fc

 

Defendant(s)

Wy

2. Court (if federal court, name the district; if state court, name the county and State)

 

 

 

 

N/K
3. Docket or index number |
4, Name of Judge assigned to your case

5. Approximate date of filing lawsuit V

6. Is the case still pending? A eS
[| Yes
No
If no, give the approximate date of disposition. \

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)
ul/ 4

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

 

Page 9 of 11
Case 1:19-cv-12594-ADB Document1 Filed 12/26/19 Page 10 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[| Yes
[3d No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

 

1. Parties to the previous lawsuit AL/,
Plaintififs) (-
Defendant(s) \,

 

2. Court (iffederal court, name the district; if state court, name the county and State)

NLA

 

3. Docket or index number

 

\
4. Name of Judge assigned to your case |

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?
LJ Yes
No
ES AI[A
Ifno, give the approximate date of disposition al

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

N/A

WV

Page 10 of 11
Case 1:19-cv-12594-ADB Document1 Filed 12/26/19 Page 11o0f11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—telated papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in the dismissal of my case.

Dateofsigning (2. | (4/2019

Signature of Plaintiff Xs L tls =i sa b Ach

Printed Name of Plaintiff J (otilltvme TARA

Prison Identification # IAS IY

ear ee ataoe Aaptees ae iSO FAUN CE Ce RNER” Pas Pitch se APACS, in
N. KART Mouth Mike ie eh.
City State Zip Code
B. For Attorneys

Date of signing:

Signature of Attomey

Printed Name of Attomey

Bar Number

Name of Law Firm

Address
City State Zip Code

Telephone Number

E-mail Address

 

Page 1] of 11
